PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/365,412
Filing Date: 26 Mar 2019
Appellant(s): CANON KABUSHIKI KAISHA



__________________
Katrin Venter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/24/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Applicants filed an After Final amendment on 4/1/2022, which is entered by the Examiner. As indicated on the Interview Summary, while the scope of amended claim 1 is changed by incorporating limitation from claim 7, the limitation is disclosed by the combination of references used previously, therefore the prior art is still applicable and the grounds of rejection are maintained. The following is a copy of the claim rejections for amended claims. 
Claims 1-4, 9-11, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al (US 2010/0133728) in view of Boettcher et al (US 5,248,805).
Claims 1-4, 10-11, 21-22: Yonezawa teaches a curable composition comprising 48.2 wt% of a polymerizable compound A-2, 37.8 wt% of a crosslinking agent B-2 and a photoinitiator (example 2). The viscosity is 6.5 mPa.s under 50rpm (0175-0176), which results in a viscosity lower than 6.5 mPa.s when measured at 135 rpm. It is noted that both A-2 and B-2 read on monomers.
Yonezawa does not teach the photoinitiator being a dual functional photoinitiator.
However, Boettcher teaches a dual functional photoinitiator can improve compatibility, uniformity, lower the volatility, odor and toxicity, the dual functional photoinitiator comprises an acrylate group (1:15-30, claim 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize dual functional photoinitiator like claimed to improve the performance of the initiator. 
Claim 9: Yonezawa is silent with respect to the claimed property of the composition. However, the combination of teachings from Yonezawa and Boettcher have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al (US 2010/0133728) in view of Boettcher et al (US 5,248,805) and further in view of Chou et al (US 2008/0277826).
Yonezawa and Boettcher teach the limitation of claim 1, as discussed above. Yonezawa further teaches oligomers can be included in the composition, and exemplified monomers are acrylate monomers.
Yonezawa does not teach the oligomer being acrylate oligomer.
However, Chou discloses a similar composition and teaches oligomers can be acrylate oligomer (claim 4, 0047, 0068). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize acrylate oligomer because it is recognized in the art that acrylate oligomers are suitable for photoimprint composition. 
Claims 1-4, 9-11, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al (US 2010/0133728) in view of Kohler et al (US 4,922,004).
Claims 1-4, 10-11, 21-23: Yonezawa teaches a curable composition comprising 48.2 wt% of a polymerizable compound A-2, 37.8 wt% of a crosslinking agent B-2 and a photoinitiator (example 2). The viscosity is 6.5 mPa.s under 50rpm (0175-0176), which results in a viscosity lower than 6.5 mPa.s when measured at 135 rpm. It is noted that both A-2 and B-2 read on monomers.
Yonezawa does not teach the photoinitiator being a dual functional photoinitiator.
However, Kohler teaches a dual functional photoinitiator can improve the properties of final cured product, and lower the volatility, odor and toxicity (2:5-50), such as  4-(2-Acryloyloxyethoxy)phenyl 2-hydroxy-2-propyl ketone with mw 278 (claims). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize dual functional photoinitiator like claimed to improve the performance of the initiator. 
Claim 9: Yonezawa is silent with respect to the claimed property of the composition. However, the combination of teachings from Yonezawa and Kohler have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al (US 2010/0133728) in view of Kohler et al (US 4,922,004) and further in view of Chou et al (US 2008/0277826).
Yonezawa and Kohler teach the limitation of claim 1, as discussed above. Yonezawa further teaches oligomers can be included in the composition, and exemplified monomers are acrylate monomers.
Yonezawa does not teach the oligomer being acrylate oligomer.
However, Chou discloses a similar composition and teaches oligomers can be acrylate oligomer (claim 4, 0047, 0068). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize acrylate oligomer because it is recognized in the art that acrylate oligomers are suitable for photoimprint composition. 
(2) Response to Argument
In response to applicant's argument that the dual-functional photoinitiator disclosed in Boettcher/Koehler was not considered by Yonezawa and it appears that Yonezawa intentionally excluded dual -functional photoinitiator, the argument is not persuasive because 1) if the dual-functional photoinitiator was considered by Yonezawa, it would be a 102 rejection instead of 103; 2) the basis for an obviousness rejection is the difference between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art; 3) in this case, Boettcher/Koehler teaches a dual functional photoinitiator can improve compatibility and uniformity, and lower the volatility, odor and toxicity.
 In response to applicant's argument the Boettcher is directed to making polymeric radiation-sensitive compounds, while the curable composition of Yonezawa are not radiation-sensitive after curing, it is noted that applicants are comparing apples to oranges (i.e. before curing vs. after curing). Boettcher discloses an ethylenically unsaturated copolymerizable radiation-sensitive organic compound, therefore the term “polymeric” should be interpreted as “copolymerizable” or “ethylenically unsaturated” in view of Boettchert as a whole. After copolymerization (i.e. after curing) the compound of Boettcher is not radiation-sensitive anymore. The curable composition of Yonezawa is radiation-sensitive and loses this feature after curing as well. 
In response to applicant's argument that the composition of Boettcher/Koehler cannot have the claimed viscosity, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, the use of the dual functional initiator does not rely on the monomers or viscosity of Boettcher/Koehler, and the use of the dual functional initiator would not affect the viscosity of the curable composition of Yonezawa due to the small content of the initiator in the composition. 
In response to applicant's argument Yonezawa does not disclose the oligomer for adjusting the viscosity shall also be a polymerizable compound, it is noted that 1) one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 2) Chou discloses a similar composition and teaches oligomers can be acrylate oligomers. Additionally, a polymerizable oligomer, which is incorporated into a polymer chain after curing, can improve compatibility and uniformity, and lower the volatility, odor and toxicity of the cured composition just like a dual functional photoinitiator. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WENWEN CAI/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        
Conferees:
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.